369 F.2d 696
Gene M. MUNSON, Appellant,v.Richard T. MURPHY and Charles B. Bunch, Appellees.
No. 10615.
United States Court of Appeals Fourth Circuit.
Augued Nov. 4, 1966.Decided Nov. 30, 1966.

Henry Kowalchick, Norfolk, Va.  (Israel Steingold and Steingold, Steingold & Chovitz, Norfolk, Va., on brief), for appellant.
Charles R. Dalton, Jr., Norfolk, Va.  (Seawell, McCoy, Winston & Dalton, Norfolk, Va., on brief), for appellee Richard T. Murphy.
Wayne Lustig, Norfolk, Va.  (Gordon E. Campbell and Albert R. Turnbull, Norfolk, Va., on brief), for appellee Charles B. Bunch.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
In this automobile accident case, the plaintiff appeals from a judgment for the defendants entered upon the verdict of a jury.


2
The plaintiff undertook to make a left turn on a multi-lane highway across the path of approaching traffic.  He was struck successively by the cars of the two defendants, who were traveling in adjoining lanes, approximately abreast.


3
The case was fairly submitted to the jury.  Those instructions requested by the plaintiff which were not given were improper and misleading.  Otherwise, no exception was taken to the charge, which we now find neither misleading nor unfair.


4
It is plain that the jury, with abundant reason, founded its verdict on a finding of negligence on the plaintiff's part.  In reaching that conclusion, in light of the many items of substantial damages, it could not have been misled or influenced by the statements in reference to the government's lien for hospital charges, about which the plaintiff now complains.


5
Affirmed.